DETAILED ACTION
This office action is in response to the amendments filed on 12/6/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election of Invention I in the reply filed on December 6, 2021 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 16-20 have been withdrawn as Non-Elected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2017/0062120) in view Pagaila (US 2011/0204472).

With respect to Claim 1, Yun shows (Fig. 19A-19C) most aspects of the current invention including a microelectronics package, comprising: 
a substrate comprising at least two conductive layers (1912, 1914) separated by a first dielectric (1900), wherein at least one island (1901) comprising a magnetic material (1902) is embedded within the dielectric between the two conductive layers;
 an inductor structure (1925) that extends within a via (1911,1913) in the at least one island, wherein the via extends between the two conductive layers, 
 However, Yun does not show wherein the inductor structure comprises a conductive wall along a sidewall of the via, and wherein the conductive wall surrounds a second dielectric and is electrically coupled to the two conductive layers.
On the other hand, Pagaila shows (Fig 3a-3k) a die (158) is coupled to an inductor structure (128), wherein the inductor structure comprises a conductive wall along a sidewall of a via (134), and wherein the conductive wall surrounds a second dielectric (146) and is electrically coupled to two conductive layers (par 43-52). Pagaila teaches doing so to provide an integrated 3D inductor coiled around inductor core (par 49).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the inductor structure comprises a conductive wall along a sidewall of the via, and wherein the conductive wall surrounds a second dielectric and is electrically coupled to the two conductive layers in the device of Yun to provide an integrated 3D inductor coiled around inductor core.
With respect to Claim 2, Pagaila shows (Fig 3a-3k) wherein: the inductor structure is a first inductor structure, the via is a first via, the conductive casing is a first conductive casing and the sidewall is a first sidewall; the first inductor structure is coupled to a second inductor structure; the second inductor structure extends within a second via in the at least one island between the two conductive layers; the second inductor structure comprises a second conductive casing extending along a sidewall of the second via and electrically coupled to the two conductive layers; the magnetic material extends between portions of the first and second sidewalls; and the first and second inductor structures are coupled to the at least two conductive layers.
With respect to Claim 4, Yun shows (Fig. 22-23) wherein a first inductor structure (2201) is electrically coupled in parallel to a second inductor structure (2202).
With respect to Claim 5, Yun shows (Fig. 19A-19C) wherein the magnetic material comprises magnetic particles embedded within a matrix comprising a third dielectric (1915,1916).
With respect to Claim 6, Yun shows (Fig. 19A-19C) wherein the one or more vias are separated by a constant pitch in at least one direction within the array.
With respect to Claim 7, Yun shows (Fig. 19A-19C) wherein the array is a two- dimensional array having a first pitch between the one or more vias in a first direction and a second pitch between the one or more vias in a second direction.
With respect to Claim 8, Yun 
With respect to Claim 10, Pagaila shows (Fig 3a-3k) wherein the second dielectric comprises one of an epoxy resin or an acrylic resin (par 46).
With respect to Claim 11, Yun shows (Fig. 19A-19C) wherein a die (1940) is coupled to the at least two conductive layers.  
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Pagaila and in further view of Chen (US 2013/0056847).
With respect to Claim 3, Yun shows (Fig. 19A-19C) most aspects of the current invention. However, Yun does not show wherein a first inductor structure is electrically coupled in series to a second inductor structure.
On the other hand, Chen shows (Fig 1-2) a die (110) is coupled to an inductor structure (112), wherein the inductor structure comprises a first inductor structure (150) and a second inductor structure (160), wherein the first inductor structure is electrically coupled in series to the second inductor structure (par 21-25). Chen teaches doing so to enhancement inductance to achieve the inductance needed in a large die area (par 7).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a first inductor structure is electrically coupled in series to a second inductor structure in the device of Yun to enhancement inductance to achieve the inductance needed in a large die area.
With respect to Claim 9, Pagaila shows (Fig 3a-3k) wherein the third dielectric comprises one of an epoxy resin or an acrylic resin.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Pagaila and in further view of Min (US 2018/0197845).
With respect to Claim 12, Yun shows (Fig. 19A-19C) most aspects of the current invention. However, Yun does not show wherein the die comprises at least one of a voltage regulator circuit, an oscillator circuit or a filter circuit coupled to the one or more vias.
On the other hand, Min shows (Fig 8) a die (850) is coupled to an inductor structure (805), wherein the die comprises at least one of a voltage regulator circuit, an oscillator circuit or a filter circuit coupled to one or more vias (par 27). Min teaches doing so to reduce the size of electronic circuit assemblies, it may be desired to incorporate power management circuits (e.g., voltage regulator circuits) with circuits of higher density and complexity, such as processor circuits (e.g., a central processor unit or CPU) (par 28).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the die comprises at least one of a voltage regulator circuit, an oscillator circuit or a filter circuit coupled to the one or more vias in the device of Yun to reduce the size of electronic circuit assemblies, it may be desired to incorporate power management circuits (e.g., voltage regulator circuits) with circuits of higher density and complexity, such as processor circuits (e.g., a central processor unit or CPU).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Pagaila and in further view of May (US 2016/0183361).
With respect to Claim 13, Yun shows (Fig. 19A-19C) most aspects of the current invention including a system, comprising: a microelectronics package comprising: 
a substrate comprising at least two conductive layers (1912, 1914) separated by a first dielectric (1900), wherein at least one island (1901) comprising a magnetic material (1902) is embedded within the dielectric between the two conductive layers;
 an inductor structure (1925) that extends within a via (1911,1913) in the at least one island, wherein the via extends between the two conductive layers, 
Wherein a die (1940) is coupled to the at least two conductive layers of the substrate, 
However, Yun does not show wherein the inductor structure comprises a conductive wall along a sidewall of the via, and wherein the conductive wall surrounds a second dielectric and is electrically coupled to the two conductive layers and wherein the die comprises a power management circuit coupled to the inductor structure, and wherein the power management circuit is coupled to a power supply.
On the other hand, Pagaila shows (Fig 3a-3k) a die (158) is coupled to an inductor structure (128), wherein the inductor structure comprises a conductive wall along a sidewall of a via (134), and wherein the conductive wall surrounds a second dielectric (146) and is electrically coupled to two conductive layers (par 43-52). Pagaila 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the inductor structure comprises a conductive wall along a sidewall of the via, and wherein the conductive wall surrounds a second dielectric and is electrically coupled to the two conductive layers in the device of Yun to provide an integrated 3D inductor coiled around inductor core.
However, Pagaila does not show wherein the die comprises a power management circuit coupled to the inductor structure, and wherein the power management circuit is coupled to a power supply.
On the other hand, May shows (Fig 1) a substrate comprising at least two conductive layers (140) separated by a first dielectric (134), a die (110) is coupled to a magnetic material comprising an inductor structure (150) and further comprising wherein the die comprises a power management circuit coupled to the inductor structure, and wherein the power management circuit is coupled to a power supply (par 14). May teaches doing so to include microelectronic substrates primarily composed copper alloy conductive routes to reduce warpage due to differing coefficient of thermal expansion of the components used to form the microelectronic substrates (par 13).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the die comprises a power management circuit coupled to the inductor structure, and wherein the power management circuit is coupled to a power supply in the device of Yun to 
With respect to Claim 14, May shows (Fig 1) wherein the power management circuit is an integrated voltage regulator circuit coupled to the inductor structure.
With respect to Claim 15, Pagaila shows (Fig 3a-3k) wherein the die comprises a tuned radio frequency (RF) circuit coupled to the inductor structure, wherein the tuned RF circuit is any one of a RF oscillator circuit, a RF amplifier circuit or a RF mixer circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814